FILED
                             NOT FOR PUBLICATION                              MAR 06 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



SHAWN LARAY BELL,                                No. 10-55363

               Plaintiff - Appellant,            D.C. No. 8:07-cv-01218-ODW-
                                                 PLA
  v.

SANTA ANA CITY JAIL; et al.,                     MEMORANDUM *

               Defendants - Appellees,



                    Appeal from the United States District Court
                        for the Central District of California
                    Otis D. Wright, II, District Judge, Presiding

                            Submitted February 21, 2012 **

Before:        FERNANDEZ, McKEOWN, and BYBEE, Circuit Judges.

       Federal prisoner Shawn Laray Bell appeals pro se from the district court’s

summary judgment in his 42 U.S.C. § 1983 action alleging deliberate indifference

to serious medical needs arising from his detention in a city jail. We have




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 28 U.S.C. § 1291. We review de novo, Toguchi v. Chung, 391

F.3d 1051, 1056 (9th Cir. 2004), and we affirm.

      The district court properly granted summary judgment because Bell failed to

raise a genuine dispute of material fact as to whether he suffered from a serious

medical condition related to an ulcer during the relevant time, or whether

defendant Coates knew of, and knowingly failed to treat him for, the same. See id.

at 1057 (prisoner’s deliberate indifference claim requires that medical condition at

issue be objectively serious and that prison officials subjectively knew of it, but

deliberately failed to provide adequate medical care).

      Bell’s remaining contentions are unpersuasive.

      AFFIRMED.




                                           2                                    10-55363